             Case
              Case2:17-cr-00218-RSL
                   2:17-cr-00218-RSL Document
                                      Document116-1 Filed06/02/20
                                               117 Filed  04/27/20 Page
                                                                    Page11ofof22



1

2

3

4

5
                                                                The Honorable Robert Lasnik

6

7

8
                                 UNITED STATES DISTRICT COURT
9                               WESTERN DISTRICT OF WASHINGTON
                                     SEATTLE, WASHINGTON
10

11
     UNITED STATES OF AMERICA,                     ) Case No.: CR17-218 RSL
12
                                                   )
                   Plaintiff,                      ) ORDER GRANTING MOTION TO
13
                                                   ) WITHDRAW
            vs.                                    )
14
                                                   )
     KYLE R. MCCLURE,                              )
15
                                                   )
                                                   )
16                          Defendant.             )
                                                   )
17
                                                   )

18
            This matter comes before the Court on defense counsel's motion to withdraw from
19
     representation of Mr. McClure.
20
            Having considered the representations made in the motion, THIS COURT FINDS
21

22   that there is good cause to allow Fatima A. Dilek to withdraw from representation.

23          NOW, THEREFORE, IT IS HEREBY ORDERED that Fatima A. Dilek is permitted
24
     to withdraw from representing Mr.. McClure on this case.
25
     Dated this 2nd day of June, 2020.
26
                                      ____________________________________
27
                                      Robert S. Lasnik
28                                    United States District Court Judge
     ORDER GRANTING MOTION TO WITHDRAW                       LAW OFFICE OF FATIMA A. DILEK
     -1                                                       1833 N 105TH STREET, SUITE 101
                                                                     Seattle, WA 98133
                                                                      Ph: 206.349.8950
                                                                       Fax: 206.260.271
                                                                Email: fatimadilek@gmail.com
            Case
             Case2:17-cr-00218-RSL
                  2:17-cr-00218-RSL Document
                                     Document116-1 Filed06/02/20
                                              117 Filed  04/27/20 Page
                                                                   Page22ofof22



1

2

3    Presented By:
4

5
     s/ Fatima Dilek
     Fatima Dilek #49018
6    Counsel for Kyle McClure
     Law Office of Fatima A. Dilek, PLLC
7
     1833 N 105th Street, Suite 101
8    Seattle, WA 98133
     (206) 349-8950
9    fatimadilek@gmail.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER GRANTING MOTION TO WITHDRAW              LAW OFFICE OF FATIMA A. DILEK
     -2                                              1833 N 105TH STREET, SUITE 101
                                                            Seattle, WA 98133
                                                             Ph: 206.349.8950
                                                              Fax: 206.260.271
                                                       Email: fatimadilek@gmail.com
